DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 5263346 (hereinafter referred to as Sato) and further in view of Eschweiler et al. US 6708537 (hereinafter referred to as Eschweiler).
 
Regarding claim 1, Sato teaches a latch assembly for closing a door of a glovebox compartment, (abstract) comprising: 
a handle portion (Sato, 1,4) adapted to rotatably attach to the door, 
a key cylinder (3) having an eccentric shaft (3a);

a first latching member (5) adapted to lock the door (abstract), having an operation portion (5a) to engage with or disengage from the striker upon the rotation of the key cylinder;
wherein when the handle portion rotates, the striker always rotates together with the handle portion (fig.1-8), and 
wherein the key cylinder rotates, the striker moves linearly to connect with or disconnect from the first latching member to switch between an unlocked state (fig.4,5,7) in which the striker engages the operation portion so that an operation of the handle portion is transferred to the latching member, and a locked state (fig.6,8,9) in which the striker is disengaged (from previously engaged position because it is shifted left/right) from the operation portion so that the operation of the handle portion is not transferred to the latching member. (Sato, fig.1-8)

Sato does not teach the key cylinder provided in the handle portion, a pair of latching members therefore, Sato does not teach a second latching member connected to the first latching member to simultaneously move with the first latching member, and Sato does not teach the transferring or not transferring the operation of the handle portion to the pair of latching members.
Eschweiler teaches a latch assembly for closing a door of a compartment, comprising 
a key cylinder (lock cylinder, not labeled includes 36,38) provided in the handle portion , a striker (78) , a pair of latching members (shown in embodiment fig. 8 – pair of 108) adapted to lock the door and including a first latching member (right 108, fig.8) having an operation portion (104) to engage or disengage from the striker, and a second latching member (left 108, fig.8) connected to the first latching member to simultaneously move with the first latching member;


Eschweiler further teaches a connecting member (52) connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member. 

It would have been obvious to one of ordinary skill at the time the invention was effectively filed to provide the device of Sato with a the key cylinder in the handle portion, a second latching member connected to the first latching member to simultaneously move with the first latching member, with the connecting member connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member as taught by Eschweiler, in order to create a 2-point latch assembly (i.e. a multi-point locking system) in order to provide a more secure lock of the compartment (Eschweiler, col.4 lines 30-32).

Regarding claim 2, Sato in view of Eschweiler further teaches the latch assembly according to claim 1, wherein the striker includes an opening (Sato 8) to receive the eccentric shaft of the key cylinder so that when the key cylinder is rotated, the eccentric shaft of the key cylinder connected to the striker through the opening moves the striker to engage or disengage the first latching member. (Sato fig.1-8, Eschweiler fig.8)

Regarding claim 3, Sato in view of Eschweiler further teaches the latch assembly according to claim 2, wherein the first latching member includes a striker receiving space (Sato, space between 5a and 5) for receiving the striker (Sato col. 4 lines 51-68), 
the operation portion is a sidewall (Sato wall of 5a) defining a portion (Sato fig.1-8) of the striker receiving space for abutting against the striker, and 
when the key cylinder is in the unlocked state, the striker abuts against (Sato fig.4,5,7 is the unlocked state, 7b abuts against 5a) the operation portion of the first latching member to move the first latching member, and in the locked state (Sato fig.6,8,9 is the locked state, a portion of 7b  ), the striker is spaced apart (the extreme end of 7b disengages from the center of 5a and moves further away and is therefore considered “spaced apart” from the operation portion 5a in the locked state – compare fig. 5 to fig.8) from the operation portion to prevent the striker from moving the first latching member. (Sato, fig.1-8)

Regarding claim 4, Sato in view of Eschweiler further teaches the latch assembly according to claim 3, further comprising: 
a connecting member (Eschweiler 52) connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member and  (Eschweiler, col.4 lines 45-65)

Regarding claim 5, Sato in view of Eschweiler further teaches the latch assembly according to claim 1, wherein the key cylinder (Eschweiler fig. 8) and the striker are arranged on (striker is arranged “on” the handle portion due to other components) the handle portion to move along with the rotation of the 

Regarding claim 6, Sato in view of Eschweiler further teaches the latch assembly according to claim 5, wherein a moving direction of the striker (when shifts left to right due to key cylinder) is perpendicular to that of the pair (Eschweiler, fig.8) of latching member, and 
	when the key cylinder is in the unlocked state, the striker abuts against the operation portion (where it is engaged to the latching member in the unlocked state) to convey the rotation of the handle portion, and in the locked state, the striker (the portion that was once engaged in the unlocked position) is arranged outside a striker receiving space (on the latch member, where striker was engaged in unlocked position to the latching member) to prevent the rotation of the handle portion from being conveyed to the first latching member (Eschweiler fig.8). 

Regarding claim 8, Sato teaches a latch assembly for closing a door of a glovebox compartment, (abstract) comprising: 
a key cylinder (3) having an eccentric shaft (3a);
a striker (7) connected to the key cylinder through the eccentric shaft and arranged to move upon a rotation of the key cylinder (see movement from fig.4 to fig.8); 
 a handle portion (Sato, 1,4) arranged with the key cylinder and the striker, and adapted to rotatably attach to the door, and 
a first latching member (5) adapted to lock the door (abstract), having an operation portion (5a) to engage or disengage from the striker; and

wherein the striker includes an opening (Sato 8) to receive the eccentric shaft of the key cylinder so that when the key cylinder is rotated, the eccentric shaft of the key cylinder connected to the striker through the opening moves the striker to engage or disengage the first latching member (Sato fig.1-8), 
wherein the first latching member includes a striker receiving space (Sato, space between 5a and 5) for receiving the striker (Sato col. 4 lines 51-68), 
the operation portion is a sidewall (wall of 5a) defining a portion (fig.1-8) of the striker receiving space for abutting against the striker, and 
when the key cylinder is in the unlocked state, the striker abuts against (fig.4,5,7 is the unlocked state, 7b abuts against 5a) the operation portion of the first latching member to move the first latching member, and in the locked state (fig.6,8,9 is the locked state, a portion of 7b  ), the striker is spaced apart (the extreme end of 7b disengages from the center of 5a and moves further away and is therefore considered “spaced apart” from the operation portion 5a in the locked state – compare fig. 5 to fig.8) from the operation portion to prevent the striker from moving the first latching member (Sato, fig.1-8),
wherein the key cylinder is rotatably disposed (Sato fig.2) in the handle portion so that when the key cylinder is in the unlocked state and the handle portion is rotated, the striker conveys a rotation of the handle portion to the first latching member to move the first latching member, and when the key cylinder is in the locked state and the handle portion is rotated, the rotation of the handle portion is not conveyed to the first latching member (col. 5 lines 53-67 – Sato) and the door is locked (Sato fig.1-8), 
the striker arranged on the handle portion to move along with the rotation of the handle portion (arranged via other components so movement of handle portion moves striker) so that when the key cylinder is rotated, the eccentric shaft of the key cylinder moves the striker. 

Eschweiler teaches a latch assembly for closing a door of a compartment, comprising a key cylinder (lock cylinder, not labeled includes 36,38), a striker (78) , a pair of latching members (shown in embodiment fig. 8 – pair of 108) adapted to lock the door and including a first latching member (right 108, fig.8) having an operation portion (104) to engage or disengage from the striker, and a second latching member (left 108, fig.8) connected to the first latching member to simultaneously move with the first latching member;
Eschweiler further teaches a connecting member (52) connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member and 
wherein the key cylinder is rotatably disposed in the handle portion so that when the key cylinder is in the unlocked state and the handle portion is rotated, the striker conveys a rotation of the handle portion to the first latching member to move the first latching member, and the second latching member moves simultaneously with the first latching member through the connecting member to unlock the door (col.4 lines 45-65)
wherein the key cylinder (Eschweiler fig. 8) and the striker are arranged on (striker is arranged “on” the handle portion due to other components) the handle portion to move along with the rotation of the handle portion so that when the key cylinder is rotated, the eccentric shaft of the key cylinder moves the striker.


.

Allowable Subject Matter
Previous allowable subject matter is withdrawn in light of Applicant’s amendments to claim 5 and 6. Claim 5 no longer states so that when the handle portion is rotated, the eccentric shaft of the key cylinder moves the striker. Therefore, the claim scope has changed and is no longer considered allowable subject matter. 

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Applicant although describes the invention and the prior art, does not distinguish clearly why Sato does not teach the striker, operations of the striker, handle portion, and first latch member. Applicant has not provided sufficient evidence as to why Sato is not applicable prior art and simply stating or explaining the function of Sato without the arguments to support why it does not read on the amended claims is not a sufficient argument against the reference in question. Rejection maintained.   Previously objected to claims 5 and 6 are rejected in light of Applicant’s amendments to said claims. Previous 112(b) rejections are withdrawn in light of Applicant’s amendments. New claim 8 is rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch assemblies.
Braun et al. US 4951486 is related but not used prior art because it does not teach the key cylinder with an eccentric shaft and a scotch-yoke connection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675


/CARLOS LUGO/Primary Examiner, Art Unit 3675